April 1, 2015 Paul Patel Division of Corporation Finance Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Pre-Effective Amendment No. 1 to Registration Statement on Form S-1 for the Pruco Life Variable Contract Real Property Account, Registration No. 333-202193 Ladies and Gentlemen: Pursuant to Rule 461, the registrant and principal underwriter for the above referenced registration statement, Pruco Life Insurance Company and Pruco Securities LLC, respectively, hereby request acceleration of the above referenced Post-Effective Amendment so that it becomes effective onApril 1, 2015. Respectfully yours, Pruco Life Insurance Company /s/ Jordan K. Thomsen Jordan K. Thomsen Vice President and Corporate Counsel Pruco Securities LLC /s/ Sun-Jin Moon Sun-Jin Moon Assistant Secretary Via EDGAR
